Fowler, J.
(dissenting). The opinion of the court concedes that “if the gasoline pumps and tanks when installed *247were common-law fixtures, then they were subject to the lien of the Woolley mortgage, and could not be removed without the consent of Woolley. Fuller-Warren Co. v. Harter, 110 Wis. 80, 85 N. W. 698.” Thus the only difference between the parties is whether the tank and pumps were common-law fixtures.
There is great diversity among the cases as to what is a fixture, depending on whether the question arises between landlord and tenant, owner and lessee of a tenant, vendor and vendee, mortgagor and mortgagee, or mortgagee and tenant. The intent of the person who affixes the chattel to the realty, whether it be installed with intent to make it permanently a part of the realty or to remain only temporarily, is often controlling. But the effect of this intent depends on the relations between the parties making claim to the article affixed. Strickland v. Parker, 54 Me. 263, 265; William Firth & Co. v. South Carolina L. & T. Co. (C. C. A.) 122 Fed. 569, 578; Tyler v. White, 68 Mo. App. 607, 609; McLain Investment Co. v. Cunningham, 113 Mo. App. 519, 87 S. W. 605; Young v. Chandler, 102 Me. 251, 66 Atl. 539, 541; Crumbley Grocery Co. v. Ferguson, 159 Miss. 861, 132 So. 737, 738; Northwestern Lumber & Wrecking Co. v. Parker, 125 Minn. 107, 145 N. W. 964; Marker v. Williams, 39 Cal. App. 674, 179 Pac. 735, 736.
Intent between landlord and tenant is one thing. Intent between a tenant affixing an article to the realty and one purchasing the realty from the landlord is another thing. As between a tenant and such a purchaser, the nature of the affixation to the realty, and whether the thing affixed is of nature such as to be essential to the operation of the plant or structure to which it is affixed, are the controlling facts. The intent of the tenant in such case is of no import in absence of knowledge of the purchaser. If affixed to the soil so as to become a part thereof, especially if its nature is such as to be necessary, or appropriate to the use or business to *248which the premises are devoted, it then passes with the fee to the purchaser and the tenant has no right of removal. By the same token, the tenant has no right of removal as against the mortgagee of an existing mortgage. An article is a part of the realty, as between mortgagee and owner or tenant of the owner, when the external indications show that it belongs to the realty as an article designed to become a part of it and to be used with it to promote the object for which it was erected or to which it has been adapted and devoted. Hopewell Mills v. Taunton Savings Bank, 150 Mass. 519, 23 N. E. 327. Whatever is placed on land “subject to a mortgage, by a mortgagor or those claiming under him, to carry out the purpose for which it was erected, and permanently to increase its value for occupation or use, becomes part of the realty, although it may be removed without injury to itself or to the [land] building.” Pierce v. George, 108 Mass. 78.
The effect of the relationship between claimants to articles affixed to the freehold has been recognized in Brunswick-Balke-Collender Co. v. Franzke-Schiffman R. Co. 211 Wis. 659, 248 N. W. 178, where it is said:
“Cases cited involving fixtures as between landlord and tenant, seller and purchaser of chattels, and the like have little bearing upon the rights of third persons dealing with the property. As to them, they having no knowledge to the contrary, what is affixed to the real estate so as to become a part thereof is real estate regardless of how the person affixing it may have regarded it or how it may be regarded as between him and the one who owned the property when it was affixed, unless, in cases of conditional sales, the seller has so complied with the conditional sales law as to protect his reservation of title.”
This court has held in similar situations that the intent of the one affixing the article to the realty is immaterial. Where one claiming title to land, but not the true owner *249leases it to a tenant who erects upon it a shack to be used as a dwelling with intent to remove it at the end of his term and under agreement with his lessor that he may do so, although the structure be of wood and not set into the soil, the building is the property of the true owner of the land and may not be removed by the tenant. Huebschmann v. McHenry, 29 Wis. 655. And where an owner of summer resort property executes a chattel mortgage upon cottages resting on cement piers or posts, thus indicating his intent that the cottages be considered as chattels, and subsequently executes a real-estate mortgage on the land to one ignorant of the chattel mortgage duly recorded, the mortgagee of the land holds the property as against the chattel mortgagee. Schmidt v. DuBois, 201 Wis. 631, 231 N. W. 181. In the latter case, had the real-estate mortgage been executed prior to the execution of the chattel mortgage, the doctrine of the case would have applied with still stronger reason.
Thus as between owners or purchasers or mortgagees and persons with whom they have no contractual relations who affix chattels to land so that they are apparently a part of the realty, the intent of the persons affixing the chattels is immaterial, in absence of knowledge on the part of the owners, purchasers, or mortgagees. The nature of the affixation in' every such case controls the rights of the parties. In such cases, that is a fixture which is “by reason of its annexation to the land, regarded as a part of the land, partaking of its character and belonging, in the ordinary case at least, to one having an estate in the land.” . . . “The underlying principle ... is, that whatever is annexed to the soil becomes part thereof.” 26 C. J. pp. 651, 652.
“The term 'fixture’ is generally used in reference to some originally personal chattel, which has been actually or constructively affixed either to the soil itself or to some structure legally a part of such soil. It has been defined as denot*250ing an article which was once a chattel, but which, by being physically annexed or affixed to the realty, has become accessory to it and part and parcel of it; or as signifying something so attached to the realty as to become, for the time being, a part of the freehold, as contradistinguished from a mere chattel; something annexed to a freehold for use in connection therewith; something so' annexed to a freehold that it cannot be removed without injury to the freehold,” etc. 11 R. C. L. p. 1058.
The freehold in the instant case consists of the land and the structures upon it including the pumps and the tanks. Removing the pumps and the tanks will constitute an injury to the freehold — not an injury that cannot be repaired, — but an injury nevertheless. Within all the definitions above 'quoted, and within the general acceptance of the meaning of the term, the pumps and tanks are common-law fixtures, and upon the concession in the opinion of the court above referred to, the mortgagee is entitled to hold them. He is so entitled under the law of the state as it existed when the mortgage in suit was executed and as it has existed for seventy-five years, ever since the decision of Frankland v. Moulton, 5 Wis. 1. The pule is a rule of property, as declared in the Fuller-Warren Case, supra, and, as such, should not be overthrown by the decision of the court. The mortgagee is entitled to his rights under the law as it existed when he took his mortgage and advanced his money for the purpose of having a fully equipped “super auto service” station constructed upon the lánd, and pumps and tanks are certainly a necessary part of the equipment of such a station. The plaintiff company is bound by the law as it then existed. Its rights are limited and the mortgag'ee’s are fixed by that law. The court has no more right to-deprive the mortgagee of his rights under that law — a rule of property — than it would have to deprive him of property rights fixed by any other law or by contract. The legislature may rightly change a rule of property if it sees fit to do so. But its change of the rule *251does not affect rights established under the rule it changes. A court’s change of the law, however, by reversal of an existing rule of property and adoption of a contrary rule, affects the established rights, not only of the parties to the suit, but of all others having like rights. I know of no concept of justice that warrants such action by any court. The change of the rule of property made by the court in the instant case is effected, not by disavowing the rule itself, but by changing the law of fixtures by holding that not to be a common-law fixture which by the common law was always considered to be a fixture, except as by the later decisions the law has been modified to the amelioration of the tenant when the rights involved are those between landlord and tenant. Except as between landlord and tenant, and as ameliorated in favor of the seller by the Uniform Conditional Sales Law (People’s Savings & T. Co. v. Sheboygan M. Co. 212 Wis. 449, 249 N. W. 527, 250 N. W. 385), the concept of a fixture as something so affixed to the realty as to be a part of it has not changed. The change made by the decision of the court is thus a change of a rule of property as much as it would be had the court, instead of conceding the law to be as first stated in this opinion, directly overruled that law.
It may further be said in support of this-position that it was stated in the opinion of the court, although it is dictum, in Frankland v. Moulton, supra, not only that if a mortgagor places fixtures upon mortgaged premises, they become a part of the freehold, and the mortgagor cannot remove them, but that if a tenant of the mortgagor places the fixtures, the result is the same; that the mortgagor cannot confer upon his tenant a privilege that he does not himself possess. See syllabi 1 and 2 of the opinion and page 6 of the opinion. If this statement be obiter, the reason of it, that the owner cannot confer upon his tenant, as against the mortgagee, a right that he does not himself possess, is applicable' to and should rule the instant case. Had the mortgagor purchased and *252installed the pumps and tanks, there could be no question that it could not remove them. It could confer upon its tenant no rights as to removal that it did not possess.
It seems very plain to me that the judgment of the circuit court should be reversed.
I am authorized to state that Mr. Justice Fairchild concurs in this opinion.